Title: To James Madison from “Tammany,” 25 April 1810 (Abstract)
From: “Tammany”
To: Madison, James


25 April 1810. Reminds JM that the American people placed him at the helm of government so that he might “steer it aright.” Urges him to “active duties” since “inaction does not befit your station.” Warns JM of intrigue in Washington and attacks “Mutius Randolph” for his third essay claiming that the Smith family has “imprisoned [you] in your own palace.” “Mutius” is an “incoherent writer,” out to deceive JM, but his subject matter—“the misunderstanding between Gallatin and others”—is “notorious at Washington.” Admits that Gallatin might not have been very well treated at the outset of JM’s administration, but he has sought and taken his revenge. Accuses Gallatin of using his “capacity for business” to dictate a policy of submission to Great Britain, and only the London newspapers [publishing Erskine’s diplomatic correspondence] have unmasked the “deformity of his apostacy.”
Points to the “universal discontent” created after a five-month session of Congress that accomplished “nothing” and criticizes JM for his “equivocal” conduct and messages. Some thought JM meant war, others thought he meant peace, while Gallatin’s treasury reports were “calculated to inspire fears in the breasts of ignorant men, who know not how to estimate our resources.” Hence Congress abandoned the nation’s rights and instead sat down to consult the interests of English stockholders in the recharter of the Bank of the United States. Thinks Gallatin’s “Swiss venality” is equal to the task of reconciling the renewal of the bank charter with “the former professions of the democratic party” but points out that JM will incur the blame and censure for this.
Believes the people will not “patiently suffer” Gallatin to usurp the duties of the president. “Though we do not desire the vulture to rule us, yet we naturally despise the log.” Warns that Gallatin will drag JM “to destruction.” Reminds JM that he has received some hints of the people’s attitude toward ceremonies and office seeking in Washington in the “reception of Dick Forrest’s nomination by the senate.” Advises JM to heed these and other warnings as the people “cannot be long deceived. They will compare profession with practice.”
